      Case 7:21-cv-01571-KMK-AEK Document 32 Filed 08/26/21 Page 1 of 1




                                                       August 25, 2021
VIA ECF
Honorable Andrew E. Krause
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, New York 10601-4150

           Re: Simone R Perrone Jr., as Trustee of The Lena Perrone Aka Nicolina
               E. Perrone Irrevocable Income Only Trust v. Allstate Insurance Company
               Docket No: 7:21-cv-01571
               Our File No.: 19-207-FPW

Honorable Sir:

        My office represents the Plaintiff with regards to the above referenced matter. We are
writing to the court to request permission to file nunc pro tunc Plaintiff’s Amended Complaint,
which substitutes Simone R Perrone Jr., as Trustee of The Lena Perrone Aka Nicolina E. Perrone
Irrevocable Income Only Trust in place of Lena Perrone who has passed away. On July 29, 2021,
a Stipulation granting Plaintiff’s request for leave of Court to file an Amended Complaint was So
Ordered by the Court. The order stated in part that Plaintiff was required to file the amended
complaint by August 3, 2021. Due to law office failure, the amended complaint was filed on
August 24, 2021, three weeks after the court’s deadline. We have reached out to counsel for
Defendant Allstate Insurance Company and they have consented to this filing. It is respectfully
that you accept the late filing of Plaintiff’s Amended Complaint Nunc Pro Tunc.


                                                   Very truly yours,
                                                       LERNER, ARNOLD & WINSTON, LLP

                                                     By: ______/s/ Noah J. Fried____________
                                                            NOAH J. FRIED

cc: Florelee Wan, Esq. VIA EMAIL                Application GRANTED. The deadline for plaintiff to file
                                                the amended complaint is extended, nunc pro tunc, to
                                                August 27, 2021. The amended complaint must be filed
                                                again via ECF on or before that date.

                                                Dated: August 26, 2021
